Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Chen et al (US PG Pub No. 2015/0090236) teaches A method of managing maintenance in an engine, the engine including an intake manifold and operating at an engine speed, the engine having a flow measurement device that provides a delta pressure parameter as an output, the method comprising: 
operating the engine using at least a first operating parameter which includes at least one of an intake manifold pressure or the engine speed; 
measuring the delta pressure parameter from the flow measurement device; 
however the prior art of record fails to show or adequately teach
determining a discharge coefficient using at least the first operating parameter and a discharge coefficient map; 
estimating mass flow from the delta pressure parameter using a measurement equation which incorporates the determined discharge coefficient for the flow measurement device; and 
wherein the step of estimating mass flow further includes generating at least a factor of effective area (FEA) estimate, wherein the FEA estimate is indicative of a state of the flow measurement device, the method further comprising: 
observing a plurality of FEA estimates over time; determining an FEA degradation curve for the flow measurement device; 
predicting a time to service of the flow measurement device; and
 scheduling service on the flow measurement device responsive to the predicted time to service.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE C. JIN whose telephone number is (571)272-9898. The examiner can normally be reached 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE C JIN/Primary Examiner, Art Unit 3747